Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

For claim 1, the applicant’s invention is drawn to wireless communication techniques, and more particularly, to reference signal transmitting and receiving methods and apparatuses and a 
scheduling method and apparatus.
Applicant’s invention is drawn to A base station (BS) in a wireless communication system (pages 8-14 of the specification) including wherein the transceiver is further configured to receive a pre-encoding matrix indicator (PMI) or a signal used by the BS for positioning the first terminal reported by the first terminal, wherein the at least one processor is further configured to: divide the coverage area of the BS into the plurality of grids, wherein each of the plurality of grids corresponds to each of the plurality of regions and each grid indicator; schedule the first terminal based on the plurality of grids and user information; and assign the grid indicator and the first index of the first reference signal port to the first terminal, and wherein terminals in a same grid are assigned with a same grid indicator and different indexes of reference signal port, and terminals in different grids are assigned with different grid indicators.
Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art. 



For claim 8, the applicant’s invention is drawn to wireless communication techniques, and more particularly, to reference signal transmitting and receiving methods and apparatuses and a 
scheduling method and apparatus.
Applicant’s invention is drawn to A first terminal in a wireless communication system (pages 8-14 of the specification) including determine whether an interference between the first terminal and the at least one paired terminal requires interference processing based on the grid indicator of the first terminal and the grid indicator of the at least one paired terminal and a relationship between the grid indicator and a grid position; if the interference processing is required, perform an energy estimation to a reference signal of the at least one paired terminal based on reference signal information of the at least one paired terminal; and if a result of the energy estimation indicates that the interference processing is required, perform an interference elimination based on the reference signal information of the at least one paired terminal during a channel estimation by the reference signal for the first terminal. Applicant’s independent claim 8 comprises a particular combination of elements, which is neither taught nor suggested by the prior art. 


For claim 13, the applicant’s invention is drawn to wireless communication techniques, and more particularly, to reference signal transmitting and receiving methods and apparatuses and a 
scheduling method and apparatus.



Accordingly, applicant’s claim are allowed for these reasons and for the reasons recited by the applicant in the response to arguments filled 03/11/2021.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20050130616 A1	Khayrallah, Ali S. et al.	Method for path searching and verification	
US 20110014889 A1	Lipka; Dietmar	BASEBAND SIGNAL PROCESSING TECHNIQUE	
US 20070298805 A1	BASAK; JOYDEEP K. et al.	METHOD AND SYSTEM FOR ANALYSIS AND VISUALIZATION OF A WIRELESS COMMUNICATIONS NETWORK	
US 20160037294 A1	Zhang; Xue et al.	DISTRIBUTED LOCATION DETECTION IN WIRELESS SENSOR NETWORKS	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENAN CEHIC whose telephone number is (571)270-3120.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Kenan Cehic/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413